Citation Nr: 0633771	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation for a left shoulder disability under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
March 1955 to February 1957.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran was denied entitlement to benefits under 38 
U.S.C.A § 1151 for a left shoulder condition in an April 2000 
rating decision by the RO; the appellant did not appeal and 
that decision became final.

2.  Evidence received since the April 2000 rating decision 
does not relate to an unestablished fact and raises no 
reasonable possibility of substantiating a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to compensation for a left shoulder disability under 38 
U.S.C.A § 1151 has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a July 2003 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  Additionally, the VCAA requires, in the context 
of a claim to reopen, the Secretary of Veterans Affairs to 
look at the bases for the denial in the prior decision and to 
respond with a notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish entitlement found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, 
the veteran was provided with the necessary notification in 
the July 2003 letter and in the text of the August 2003 
rating decision.  The Board also finds that the veteran was 
fully notified of the need to give VA any evidence pertaining 
to his claim.  The VA letter advised the veteran to let VA 
know of any information or evidence in his possession which 
would aid in the substantiation of his claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, the veteran was notified of the 
evidence necessary to establish a disability rating and the 
effective date of award, should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria 

New and Material Evidence

Generally, if a rating decision is not appealed within a year 
after notice of the decision is issued, such decision becomes 
final, and may not be reopened and allowed on the same 
factual background.  38 U.S.C.A. §§ 7104, 7105.

To reopen a claim on which a final decision has been made, 
the claimant must present "new and material evidence."  38 
U.S.C.A. § 5108.  Under recently amended regulations, "new" 
evidence means existing evidence not previously submitted to 
VA decision makers.  Evidence deemed "material" consists of 
existing evidence that, by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate a claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence utilized at the time of the last finalized denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The credibility of the evidence is presumed when determining 
if "new and material" evidence has been submitted.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional Law and Regulations

Under 38 U.S.C.A. § 1151, when a veteran experiences injury, 
or aggravation of an injury, as a result of VA 
hospitalization, medical treatment, surgical treatment, or 
examination, and it is not the result of his own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the part of VA, compensation 
under Chapter 11 shall be awarded in the same manner as if 
the additional disability was service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.800.  The additional disability 
must actually result from VA hospitalization, medical or 
surgical treatment, or examination and not be merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  Disability that is due to the continuance or 
natural progress of the disease is not due to VA treatment 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

The Court of Appeals for Veterans Claims has held that the 
elements of a claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing service connection 
claims, as follows: (1) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; (2) medical evidence of a current 
disability; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 463-64 (1999).

Analysis

The veteran initially filed a claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 in January 2000.  The 
veteran claimed that when he was hospitalized at the VA 
Medical Center (VAMC) in Dallas, Texas, he experienced a fall 
from a hospital bed while he was being transitioned into a 
wheelchair by VA health care professionals.  The RO 
considered the records of treatment covering his 
hospitalization between December 1999 and February 2000, with 
the alleged date of the accident occurring in December 1999.  
The RO then denied the veteran's claim in an April 2000 
rating decision, stating lack of evidence of VA causation as 
the grounds for their ruling.  The veteran received notice of 
this in May 2000, did not submit a timely notice of 
disagreement, and the decision became final.  

In December 2002 the veteran submitted his current claim to 
reopen.  To support his claim, the veteran submitted 
duplicate copies of his December 1999 to February 2000 
hospitalization records.  In addition, the veteran submitted 
a private radiographic report dated in November 2001.  
Finally, the veteran submitted reports of VA treatment 
covering the periods of July 2000 to September 2002. 

The Board notes that the reports of the December 1999 to 
February 2000 hospitalization were previously on the record 
when the RO made its April 2000 decision.  As such, the 
records are not new.  A private November 2001 report and VA 
reports from July 2000 to September 2002 are new, in that 
they were not previously of record at the time of the RO's 
decision, but are not material, in that they do not represent 
a previously unestablished fact not already of record.  
Specifically, the evidence of record utilized by the RO in 
its April 2000 decision established that the veteran had a 
left shoulder disability, but that there was no evidence of 
negligence or carelessness on the part of VA in causing it to 
manifest.  The subsequent evidence, submitted after the claim 
to reopen, merely confirms the existence of a left shoulder 
disability.  Indeed, since the filing of his claim to reopen, 
the veteran has failed to submit any evidence showing a 
causal connection between his left shoulder disability and VA 
care, be it negligent or otherwise.  As such, there is no 
material evidence added to the veteran's claim, and the claim 
to reopen must be denied.

As to the veteran's contention that he sustained a left 
shoulder injury when he fell out of bed during a VA 
hospitalization while being transitioned into a wheelchair, 
his assertion alone does not establish the necessary nexus 
between any current left shoulder disability and the alleged 
injury.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  The Board 
specifically notes that the veteran has not been shown to 
have the proper medical credentials necessary to opine as to 
medical causation of his left shoulder disability.  Thus, the 
evidence is not material.   See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran's allegation that 
he sustained the left shoulder injury while hospitalized a VA 
facility is essentially cumulative of that made with his 
prior claim that is now final.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

As new and material evidence has not been received to reopen 
a claim for compensation for a left shoulder disability under 
the provisions of 38 U.S.C.A. § 1151, the veteran's 
application to reopen his claim must be denied.


ORDER

New and material evidence has not been received to reopen a 
claim for compensation for a left shoulder condition under 
the provisions of 38 U.S.C.A. § 151.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

  


 Department of Veterans Affairs


